944 A.2d 754 (2008)
Ex Rel John SINGLETON
v.
Sylvester JOHNSON, Police Commissioner, Philadelphia Police Department
Appeal of: John Singleton.
No. 37 EAP 2007
Supreme Court of Pennsylvania.
Argued April 15, 2008.
Decided April 18, 2008.
Lester Roy Zipris, Esq., Ellen T. Greenlee, Esq., Karl Baker, Esq., Defender Association of Philadelphia, Philadelphia, for John Singleton.
Hugh J. Burns, Jr., Esq., Priya M. Travassos, Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD, and MCCAFFERY, JJ.
Prior Report: Pa.Cmwlth., 929 A.2d 1224.

ORDER
PER CURIAM.
The appeal is dismissed as having been IMPROVIDENTLY GRANTED.